FILED
                             NOT FOR PUBLICATION
                                                                           OCT 27 2015
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MANDEEP SINGH; et al.,                           No. 12-72058

              Petitioners,                       Agency Nos. A089-671-418
                                                             A089-671-419
 v.                                                          A089-671-420

LORETTA E. LYNCH, Attorney General,
                                                 MEMORANDUM*
              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 23, 2015**
                               San Francisco, California

Before: HAWKINS, SILVERMAN, and CHRISTEN, Circuit Judges.

      Petitioner Mandeep Singh (“Singh”) seeks review of the Board of Immigration

Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his

application for asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”). We review the agency’s adverse credibility determination

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010), and

deny the petition.

      Singh lied repeatedly on the stand when questioned about a theft arrest in the

United States, changing his story significantly and time after time, even after being

admonished by the IJ that telling the truth was very important and that failing to do

so could adversely affect his asylum claim. The “unbelievably glib way that [Singh]

changed his testimony” under oath permissibly led the IJ to conclude that Singh’s

dishonesty about this event “cast a pall over his entire claim” and that Singh appeared

to be “someone who was quite capable of lying repeatedly and extensively.” See

Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014) (upholding adverse credibility

determination premised largely on petitioner’s previous lies about identity and country

of origin to CBP officials and a district court judge who had made it clear to petitioner

that she was under oath).

      Although one reason alone could be sufficient to uphold the adverse credibility

determination, Lianhua Jiang v. Holder, 754 F.3d 733, 738-39 (9th Cir. 2014), the IJ

also noted some discrepancies in Singh’s and his wife’s story of his alleged

persecution in India. Singh’s wife stated in her declaration that, after an April 2007

incident, they decided Singh should go to the police, and he did (but that she did not);

then she testified that they decided they should not go to the police; then, after a lunch


                                            2
break, she testified that “we” went to the police. In addition, Singh’s detailed six-page

declaration stated he was released from the police after his May arrest later that night

when elders from his village asked about him, without mentioning his own brother’s

involvement in his release, as he testified on the stand. See Singh v. Holder, 638 F.3d

1264, 1270 (9th Cir. 2011) (“If a person cannot tell substantially the same story twice

in substantially the same way, that suggests a likelihood that the story is false.”).

      Finally, the IJ and BIA also noted as part of the totality of the circumstances

that Singh’s credibility was further undermined by the country conditions report

indicating Sikhs had ascended to the highest level of political offices in India, and

containing no evidence that the Indian police would have any interest in a low-level,

rank and file member of the Mann party. Cf. Singh v. Lynch, --- F.3d ---, 2015 WL

5515484, *3 (9th Cir. 2015) (upholding adverse credibility determination based solely

on background evidence in the record).

       Because Singh failed to qualify for asylum, he necessarily fails to satisfy the

more stringent standard for withholding of removal. See Alvarez–Santos v. I.N.S., 332

F.3d 1245, 1255 (9th Cir.2003). In addition, because Singh’s “claims under the

[CAT] are based on the same statements . . . that the BIA determined to be not

credible” in the asylum context, the agency may rely upon the same credibility




                                           3
determination in denying both the asylum and CAT claims. Farah v. Ashcroft, 348

F.3d 1153, 1157 (9th Cir.2003).

      PETITION DENIED.




                                       4